Citation Nr: 1139977	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  04-28 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tendonitis and bursitis.  

2.  Entitlement to service connection for urinary incontinence.  

3.  Entitlement to service connection for low back, hip, and left leg scars.  

4.  Entitlement to service connection for bilateral tinnitus.  

5.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to May 1972.  

This matter comes before the Board of Veterans' Appeals from March 2004 and February 2008 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO), which denied the benefits sought on appeal.  

In February 2009, the Veteran testified at a Travel Board hearing before the undersigned Veteran's Law Judge.  At that hearing, he submitted additional evidence directly to the Board, accompanied by a waiver of RO review.  38 C.F.R. § 20.1304(c) (2011).  

In December 2009, the Board remanded the claims for additional development.  At that time, the Board also remanded the Veteran's claim for service connection for dental trauma.  That claim was subsequently granted in a March 2011 rating decision and, thus, is no longer on appeal.  

Additionally, in its prior remand, the Board referred a claim for service connection for right arm carpal tunnel syndrome to the RO for adjudication in the first instance.  As that action does not yet appear to have been taken, that claim is again referred to the RO.  

The issue of entitlement to a TDIU rating is REMANDED to the RO via the Appeals Management Center, in Washington, D.C.


FINDINGS OF FACT

1.  The evidence of record is at least in equipoise as to whether the Veteran's tendonitis and bursitis (claimed as swollen and painful joints) was incurred in or aggravated by a September 1967 in-service motor vehicle accident and a September 1971 in-service fall, or is otherwise related to his period of active duty, including his service-connected lumbar spine disorder.  

2.  The evidence of record is at least in equipoise as to whether the Veteran's urinary incontinence was incurred in or aggravated by a September 1967 in-service motor vehicle accident and a September 1971 in-service fall, or is otherwise related to his period of active duty, including his service-connected lumbar spine disorder.  

3.  The evidence of record is at least in equipoise as to whether the Veteran's low back, hip, and left leg scars were incurred in or aggravated by a September 1967 in-service motor vehicle accident and a September 1971 in-service fall, or are otherwise related to his period of active duty, including his service-connected lumbar spine disorder.  

4.  The preponderance of the evidence shows that the Veteran's bilateral tinnitus is not related to his period of active service or to any incident therein, including his in-service noise exposure, otitis externa, September 1967 in-service motor vehicle accident, or September 1971 in-service fall.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tendonitis and bursitis have been met. 38 U.S.C.A. §§ 1110, 1117 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3,309, 3.317 (2011).

2. Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for urinary incontinence have been met.  38 U.S.C.A. §§ 1110, 1117 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3,309, 3.317 (2011).

3. Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for low back, hip, and left leg scars have been met.  38 U.S.C.A. §§ 1110, 1117 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3,309, 3.317 (2011).

4. The criteria for service connection for bilateral tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1117  (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3,309, 3.317 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2011); 38 C.F.R § 3.303 (2011).

When no preexisting condition is noted at the time a Veteran enters service, the presumption of soundness arises and he is presumed to have been sound upon entry.  The presumption of soundness may only be rebutted by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2011).

Service connection for certain chronic diseases, including organic diseases of the nervous system, will be rebuttably presumed if they manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  However, tendonitis, bursitis, incontinence, and scars are not classified as chronic diseases for which service connection may be granted on a presumptive basis.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2011). 

In addition, service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2011); Allen v. Brown, 7 Vet. App. 439 (1995).

It is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its entirety.  Owens v. Brown, 7 Vet. App. 429 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 69 (1993); Hensley v. Brown, 5 Vet. App. 155 (1993).  In determining whether evidence submitted by a Veteran is credible, the Board may consider internal consistency, facial plausibility, and consistency with other information submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002 & 2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Tendonitis and bursitis; incontinence; and low back, hip, and left leg scars

The Veteran, in written statements and testimony before the Board and RO, contends that his tendonitis and bursitis, urinary incontinence, and low back, hip, and left leg scars all had their onset during his period of active service.  Specifically, he asserts that those conditions are all etiologically related to a September 1967 motor vehicle accident and a September 1971 falling injury in which he respectively incurred and aggravated his service-connected low back disorder.  In view of the Veteran's contentions of a shared etiology between the conditions now on appeal and his low back disorder, the Board must consider whether service connection is warranted on a direct basis or as secondary to that service-connected disability.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).

The Veteran's account of separate in-service injuries in September 1967 and September 1971 is corroborated by his service medical records.  Additionally, those records show that in June 1971, the Veteran sought treatment for acute nausea and diarrhea.  Thereafter, on a May 1972 examination shortly before his release from service, he reported a history of cramps in his legs with accompanying arthritis, rheumatism, and bursitis.  However, the Veteran made no mention of urinary tract problems or scars, and none were shown on clinical examination.  

While the Veteran now maintains that, following his military discharge, he experienced recurrent symptoms of bursitis and tendonitis, he acknowledges that he did not seek post-service treatment for those symptoms until they markedly worsened in the mid-1990s.  At that time, the Veteran's private orthopedic treating physician diagnosed him with trochanteric and sacroiliac bursitis.  

Other private medical records dated in the mid-1990s show that the Veteran sought concurrent treatment for kidney stones, which required cystoscopy retrograde ureteral removal and the placement of J-stent.  While the operating urologist found no signs of urinary incontinence, that condition was noted in subsequent private outpatient treatment records dated from August 1998 to June 1999.  Significantly, a June 1999 private clinician's note reveals that the Veteran's incontinence was becoming more pronounced in tandem with the physical therapy he was receiving for his low back disorder.  Service connection for the latter condition was subsequently established in the December 2009 Board rating action, which remanded the issues currently on appeal.

Next, with respect to the Veteran's post-service VA medical records, the Board acknowledges that those records prepared by the North Texas VA Health Care System dated from January 1, 1997, to July 24, 2001, have not been located.  When a Veteran's records have been determined to have been destroyed, or are missing, VA has an obligation to search for alternative records that might support the case.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  Here, the Board met that obligation by making multiple attempts to secure the Veteran's outstanding VA medical records from a variety of sources, including from the Veteran himself.  In response to those requests for information, the Veteran indicated that he did not have any service records in his possession, and was duly informed of the unavailability of additional records.  No other alternative sources of records have been identified.  In November 2008, the RO issued a formal finding that the Veteran's aforementioned VA medical records were unavailable.

In light of the RO's formal finding, the Board concludes that any additional efforts to obtain such records would be futile.  Moreover, the Board finds that further efforts to obtain outstanding VA records pertaining to the Veteran's tendonitis and bursitis, urinary incontinence, and scar claims are unnecessary in light of its decision to grant service connection for those disorders.  The Board's decision represents a complete grant of the benefits sought on appeal.  Thus, the Veteran is not prejudiced by the Board's adjudication of the above claim.  Further, any additional delay in adjudication by the Board would not benefit the Veteran and would unnecessarily delay and burden agency resources.  Sondel v. West, 13 Vet. App. 213 (1999).

The unavailability of pertinent treatment records does not lower the legal standard for proving a claim.  Nevertheless, in such instances, VA's applicable laws and regulations do increase the Board's obligation to evaluate and discuss all of the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  There is no presumption, either in the Veteran's favor or against VA, arising from missing records.  Cromer v. Nicholson, 19 Vet. App. 215 (2005).  Moreover, the reduced evidentiary burden only applies to the question of service incurrence, and not to the question of either current disability or nexus to service; both of these inquiries generally require competent medical evidence.  Brock v. Brown, 10 Vet. App. 155 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).

The Veteran's available VA medical records show that he has been actively treated for tendonitis and bursitis and for urinary incontinence.  Conversely, no specific treatment for scars has been shown.  Nevertheless, the Board observes that the Veteran himself has reported a history of scarring.  While a lay person, he is competent to report the presence of scars, which are within the realm of his physical experience.  Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Veteran's statements are considered credible in the absence of any contradictory evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

In view of the objective and lay evidence suggesting, but not dispositively showing, a nexus between the Veteran's service and his tendonitis and bursitis, incontinence, and scars, the Board determined in a December 2009 remand that those claims warranted additional development.  In accordance with that remand, the Veteran was afforded February 2010 VA genitourinary and orthopedic examinations in which his prior diagnoses of bilateral hip and pelvis bursitis and urinary incontinence were confirmed.  The VA orthopedic examiner also assessed the Veteran with low back, hip, and left leg scars.  In addition to rendering those diagnoses, the February 2010 VA examiners noted the Veteran's complaints of chronic bursitis and urinary tract symptoms persisting in the wake of his in-service injuries.  However, in view of the extended post-service period without clinical treatment, the VA examiners indicated that they could not determine without resorting to speculation whether those disorders had arisen in service.  In contrast, the VA orthopedic examiner opined that the 2.5-centimeter long and 1-centimeter wide scar on the Veteran's lateral thigh, the 3-centimeter long scar on his left hip, and the 8-centimeter long and 0.2-centimeter wide curvilinear scar on his left lumbosacral spine were all more likely than not related to his September 1967 in-service motor vehicle accident.  However, the VA examiner noted that those scars were currently asymptomatic.

The above VA examiners' findings with respect to the Veteran's tendonitis and bursitis and urinary incontinence were expressly rebutted in February 2009 and January 2011 statements submitted by his private treating physician.  In both statements, the private physician indicated that, based on her long-term treatment of the Veteran and a review of his in-service and post-service medical records, she believed that his bilateral hip and sacroiliac joint tendonitis and bursitis and urinary incontinence were all "inextricably intertwined medical conditions [resulting from] the automobile accident of September 5, 1967, and the fall on September 11, 1971."  As further support for her findings, the private treating physician observed that another private physician had concluded in July 2004 that the Veteran's service-connected low back disorder, which had been respectively caused and aggravated by his September 1967 and September 1971 in-service injuries, had been productive of permanent nerve root damage.  The private treating provider then opined that service-connected disorder was "essentially the root cause of every musculoskeletal and neurological disorder," including bursitis/tendonitis and incontinence, "with which [the Veteran] had ever been diagnosed."  

In addition to addressing the etiology of the Veteran's tendonitis and bursitis and urinary incontinence, the private treating provider expressed agreement with the findings of the February 2010 VA orthopedic examiner with respect to the in-service incurrence of the Veteran's low back, hip, and left leg scars.  Nevertheless, in a subsequent February 2011 report, a different VA examiner opined that the Veteran did not have any residual scars.  However, that examiner did not provide a rationale for that opinion or indicate that it was based on a review of the Veteran's pertinent medical history.

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, and the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board finds that the February 2009 and January 2011 statements by the private treating physician, indicating that the Veteran's currently diagnosed bursitis and tendonitis and urinary incontinence are etiologically related to his September 1967 and September 1971 in-service injuries, are more probative and persuasive than the opinions rendered by the February 2010 VA examiners with respect to those disabilities.  

The private physician's positive nexus opinions were based on her long-term treatment of the Veteran and supported by a detailed rationale.  Prejean v. West, 13 Vet. App. 444 (2000); Sklar v. Brown, 5 Vet. App. 140 (1993).  Additionally, the Board considers it significant that the private physician's February 2009 and January 2011 statements were both undertaken directly to address the issues on appeal and that the latter statement constitutes the most recent medical opinion evidence of record.  Moreover, while mindful that the physician did not expressly indicate that her opinions were predicated on a review of the claims folder, the Board observes that claims folder review is not a requirement for private medical opinions, and a private medical opinion may not be discounted solely because the opining clinician did not conduct such a review.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Additionally, a private examiner's reliance on statements from the Veteran is not a sufficient basis, in and of itself, to disregard that examiner's opinion.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  Here, the Board considers it significant that, in addition to relying on the Veteran's own statements and the clinical examination, the private physician based her opinions on a review of the pertinent evidence of record.  Prejean v. West, 13 Vet. App. 444 (2000).  Indeed, while that physician may not have had access to the claims folder, her findings nevertheless revealed an in-depth understanding of the injuries incurred in separate in-service accidents and the post-service diagnoses of and treatment for bilateral hip and sacroiliac joint tendonitis and bursitis, urinary incontinence, and related symptoms.  That physician's demonstrated familiarity with the Veteran's pertinent medical history adds to the probative value of her opinion.

In contrast, the February 2010 VA examiners' reports did not address pertinent medical opinion evidence.  Indeed, those VA examiners' reports made no mention of the positive nexus opinions rendered by the private physician.  Therefore, the Board considers those VA examiners' reports to be of lesser probative value.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Moreover, the Board finds those reports to be inherently speculative in nature, which further reduces their evidentiary weight.  Jones v. Shinseki, 23 Vet. App. 382 (2010); Tirpak v. Derwinski, 2 Vet. App. 609 (1992); (medical opinion expressed in terms of 'may' also implies 'may or may not' and is too speculative to establish medical nexus); Warren v. Brown, 6 Vet. App. 4 (1993) (doctor's statement framed in terms such as 'could have been' is not probative).  In any event, the Board observes that, in declining to render determinative findings regarding the etiology of the Veteran's bursitis/tendonitis and urinary incontinence, the February 2010 VA examiners' reports are not wholly inconsistent with the private treating physician's positive nexus opinions, which the Board deems probative.

Unlike his speculative findings with respect to tendonitis and bursitis, the February 2010 VA orthopedic examiner's opinion regarding the Veteran's low back, hip, and left leg scars definitively linked that disability to his active service.  Moreover, the Board considers that VA examiner's positive nexus opinion to be probative as it was corroborated by the findings of the private treating physician and is consistent with the other competent evidence of record.  The Board acknowledges the other VA examiner's February 2011 report, which indicated that the Veteran does not currently have any low back or lower extremity scars.  However, the Board does not consider that VA examiner's particular findings to be probative as they were not based on a review of the pertinent evidence of record.  Indeed, the February 2011 VA examiner made no mention of the prior VA examination and private treatment reports, which jointly establish a current diagnosis of scars for the purposes of the Veteran's service connection claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (in a claim for service connection, the requirement of a current disability is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal). 

After a careful review of the claims folder, the Board finds that the pertinent evidence of record indicates that it is at least as likely as not that the Veteran's current tendonitis/bursitis, urinary incontinence, and low back, hip, and left leg scars are related to his period of active duty.  While mindful of the Veteran's intercurrent history of kidney stones, the Board considers it significant that his long-term private physician has expressly related his current urinary problems, and his tendonitis/bursitis and related symptoms, to his September 1967 and September 1971 in-service injuries.  Moreover, that private physician has indicated that those current disabilities share a common etiology with the Veteran's service-connected low back disorder.  Therefore, that private physician's findings, which the Board deems probative, support a grant of service connection for tendonitis/bursitis and urinary incontinence on both a direct and secondary basis.

Additionally, both the private treating physician and the February 2010 VA orthopedic examiner have submitted probative and persuasive opinions linking the Veteran's low back, hip, and left leg scars to his documented in-service injuries.  Absent any probative countervailing opinions, the Board finds that service connection for those scars is also warranted.  The Board acknowledges the February 2010 VA examiner's finding that the Veteran's scars are currently nonpainful and otherwise asymptomatic.  The RO appears to have relied on that particular finding as a basis for denying service connection for the Veteran's scars.  However, while such a finding may well be pertinent to the question of what disability rating to assign for the Veteran's scars, it has no bearing on the preliminary issue of whether to award service connection.  On the contrary, the documented occurrence of scars, regardless of their underlying symptomatology, and the accompanying probative medical opinions linking those scars to service, is sufficient to grant the Veteran's service connection claim.

Next, the Board observes that the Veteran has submitted competent written statements and testimony regarding the occurrence of in-service and post-service symptoms, such as joint pain and tenderness, bladder problems, and scars, which are capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  Moreover, the Board considers the Veteran's statements and testimony to be credible as they are facially plausible, internally consistent, and consistent with the other evidence of record, most notably the probative medical opinions rendered by the February 2010 VA scars examiner and the private treating physician.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Further, those lay statements collectively suggest a continuity of symptomatology, which lends additional support to the Veteran's claims.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Based on the foregoing, the Board finds the balance of positive and negative evidence is at least in equipoise with respect to the Veteran's tendonitis/bursitis, urinary incontinence, and scars claims.  In a case, such as this, where a portion of the Veteran's VA treatment records are missing, VA has a heightened duty to resolve reasonable doubt in his favor.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  Accordingly, resolving all reasonable doubt in his favor, the Board finds those claims should be granted.  38 U.S.C.A. § 5107 (b) (West 2002 & 2011); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Tinnitus

In addition to seeking service connection for the above disorders, the Veteran contends that VA compensation is also warranted for tinnitus.  He asserts that disorder had its onset during his period of active duty, when he was exposed to significant levels of noise as an aircraft maintenance technician.  Additionally, the Veteran maintains that his tinnitus is etiologically related to head trauma incurred in the September 1967 in-service motor vehicle accident.  Accordingly, the Board must consider all of those theories of entitlement in determining whether to grant service connection.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).

The Veteran is competent to report that he incurred acoustic trauma in service.  Charles v. Principi, 16 Vet. App 370 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, his account is corroborated by his service personnel records, which confirm that he served in the military occupational specialty of aircraft mechanic, one that is traditionally associated with noise exposure.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board accepts his lay assertions as evidence that the claimed noise exposure did occur, and concludes that he was exposed to acoustic trauma while on active duty.  The Veteran's in-service noise exposure supports his contention of the incurrence of tinnitus during active duty.  However, in order to establish service connection, the evidence still needs to show a nexus linking that disorder to an in-service injury. 

The Veteran's service medical records show that, on his June 1966 pre-enlistment examination, he was found to have right ear hearing loss that qualified as disabling according to VA standards.  38 C.F.R. § 3.385 (2011).  However, no complaints or clinical findings were made with respect to ringing in the ears or other symptoms of tinnitus.  Accordingly, the Board is presumed to have been sound upon entry with respect to tinnitus.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2011).

Subsequent service medical records show that in February 1969, the Veteran was diagnosed with and treated for mild otitis externa.  Additionally, those records show that the Veteran underwent extensive in-service treatment for injuries arising from a September 1967 motor vehicle accident and a September 1971 fall.  On none of those occasions, however, did the Veteran complain of any tinnitus symptoms.  Nor were any such symptoms shown throughout remainder of his active service, including on his May 1972 pre-separation examination.

Absent any objective evidence of tinnitus during the Veteran's period of active duty, the Board finds that chronicity in service is not established in this case.  As chronicity in service has not been established, a showing of continuity of symptoms after discharge is required to support the Veteran's service connection claim.  38 C.F.R. § 3.303 (b) (2011).

While the Veteran now maintains that he has suffered from chronic ringing in the ears since service, the earliest evidence of such symptoms is dated in August 2003, when he filed his claim for service connection.  Moreover, while mindful that the Veteran's VA medical records dated between January 1, 1997, and July 24, 2001, have not been located, the Board notes that he has not alleged any history of VA treatment for tinnitus or related symptoms.  Further, while the Veteran's long-term private treating physician has submitted statements relating his "spine, head, face, teeth, legs, hip, neck, ankles, and arm" disorders to his documented in-service injuries, she has not specifically opined that his tinnitus is also service-related.  Nor has any other private or VA examiner.

Pursuant to the Board's prior remand, the Veteran was afforded a March 2010 VA audiology examination in which he reported a history of constant ringing in both ears.  Audiological testing was consistent with diagnoses of bilateral hearing loss.  Tinnitus was also diagnosed based on the Veteran's reported history.  Nevertheless, the VA examiner determined that disorder was less likely than not likely related to his in-service noise exposure.  Similarly, the examiner concluded in a November 2010 VA addendum opinion that the Veteran's tinnitus was not a residual of his September 1967 in-service motor vehicle accident.  In support of each opinion, the VA examiner noted that he had reviewed the Veteran's entire claims folder, which was negative for any subjective or objective findings of tinnitus in service or for many decades thereafter.

The Board considers the above VA examiner's initial March 2010 report and November 2010 addendum opinion to be probative as each was based on an thorough examination of the Veteran and a review of his entire claims folder.  Prejean v. West, 13 Vet. App. 444 (2000); Sklar v. Brown, 5 Vet. App. 140 (1993).  Moreover, that report and addendum opinion are both consistent with the other pertinent evidence, which is negative for any complaints or clinical findings of tinnitus associated with the Veteran's conceded in-service noise exposure, ear infection, motor vehicle accident, or any other aspect of his active duty.  Further, there are no competent contrary opinions of record.  

The Board mindful of the private treating provider's finding of service-related "head problems," which could potentially include tinnitus.  Nevertheless, the Board considers it significant that, while that private treating provider expressly related the Veteran's tendonitis/bursitis, urinary incontinence, and low back, hip, and left leg scars to his active service, she did not list tinnitus as a specific diagnosis worthy of service connection.  Accordingly, even assuming that her opinion may be reasonably interpreted as favorable to the Veteran's tinnitus claim, the Board finds the nonspecific nature of that opinion renders it less probative than the negative nexus finding of the VA audiological examiner, which specifically addressed that issue.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

The Board recognizes that the Veteran has since asserted that his private treating provider has, in fact, specifically related his tinnitus to his active service.  As a layperson, he is competent to relay what his private treating provider has told him with respect to the etiology of his tinnitus.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Nevertheless, the Board must still weigh the credibility of the Veteran's assertions by considering whether they are consistent with other evidence of record.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Here, the Board finds that the credibility of the Veteran's lay assertions is limited by their inconsistency with the medical records, which have been associated with the claims folder.  While those records contain private medical opinions specifically relating his tendonitis/bursitis, urinary incontinence, and scars to his service, they do not specify that his tinnitus is also service-related.  The Board must assume that if the Veteran's private treating provider had provided a similarly specific positive nexus opinion with respect to his tinnitus, that physician would have submitted it in support of his claim.  That has not been done.  Nor has the Veteran provided information that would enable VA to obtain such records on his behalf, despite receiving correspondence from the RO requesting that he submit additional information to support his tinnitus claim. Consequently, any private medical information that may have been elicited in support of that claim has not been not obtained because of the Veteran's inability or unwillingness to cooperate.  The Board reminds the Veteran that the duty to assist in the development and the adjudication of claims is not a one-way street.  If a claimant wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

As the record does not otherwise suggest that the Veteran's tinnitus was caused or aggravated by his military service, the Board finds that an additional VA examination is not required with respect to his claim.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).   

Service connection may be granted when all the evidence establishes a nexus between military service and current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In this case, however, the Board finds that the competent evidence does not suggest a nexus between any aspect of the Veteran's active service and his currently diagnosed tinnitus.  The VA audiologist's March 2010 report and November 2010 addendum opinion, which the Board considers highly probative and persuasive, expressly indicate that the Veteran's tinnitus is unrelated to either his in-service noise exposure or his September 1967 motor vehicle injuries.  Moreover, that examiner's opinion does not indicate that the Veteran's tinnitus was otherwise caused or aggravated by any aspect of his military service.  Accordingly, the Board finds that service connection for tinnitus is not warranted on a direct basis.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000). 

Nor is service connection warranted on a secondary basis.  On the contrary, while the record contains probative medical opinions relating the Veteran's tendonitis/bursitis, urinary incontinence, and scars to his low back disorder, there exists no probative evidence of a nexus between his tinnitus and that service-connected disability.  Nor does the competent and credible evidence of record establish a relationship between the Veteran's tinnitus and any other condition for which service connection has been granted.  In addition, the evidence does not show that the Veteran's tinnitus manifested to a compensable degree within one year following the Veteran's separation from service such that presumptive service connection may be granted.  38 C.F.R. §§ 3.307, 3.309 (2011).

The Veteran now contends that the evidence of record shows a continuity of symptoms after discharge that supports his tinnitus claim.  However, no disabling symptoms of tinnitus were noted on his May 1972 pre-separation examination and he did not complain of any such symptoms until August 2003, when he filed his claims for service connection.  In view of the length of time without any reports of tinnitus, the Board finds that the evidence is against a finding of any continuity of symptomatology, and that weighs against the Veteran's claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board has considered the Veteran's contentions that his tinnitus began in service.  Lay evidence is one type of evidence that the Board must consider when a Veteran seeks disability benefits.  38 C.F.R. § 3.307(b) (2011).  Moreover, the Veteran is competent to give evidence about tinnitus and related symptoms that he has experienced.  Charles v. Principi, 16 Vet. App 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  Competency must be distinguished, however, from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  In this case, the credibility of the Veteran's current contention that his tinnitus first manifested in service is undermined by its inconsistency with the service medical records.  Those records are negative for any in-service complaints or clinical findings of tinnitus.  Moreover, those records show that, at the time of the Veteran's May 1972 pre-separation examination, he expressly denied any hearing problems during his period of active service.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board considers those earlier statements, made while the Veteran was still in service, to be more probative and persuasive than his current account of in-service tinnitus symptoms, which was rendered in connection with his claim for VA benefits.  38 C.F.R. § 3.303(b); Layno v. Brown, 6 Vet. App. 465 (1994); Rucker v. Brown, 10 Vet. App. 67 (1997).

Next, the Board acknowledges that the Veteran is competent to testify as to the presence of ringing in his ears and his lay statements and testimony in that regard are considered credible evidence of a current tinnitus diagnosis.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007) (where a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination that is medical in nature and is capable of lay observation); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (recognizing tinnitus as a disorder capable of lay observation).  Nevertheless, the Veteran has not been shown to have the clinical expertise to render an etiological finding that competently rebuts the negative nexus opinion offered by the VA audiologist.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Washington v. Nicholson, 19 Vet. App. 362 (2005).  On the contrary, while that audiologist is presumed to have the training to render medical opinions with respect to the particular disability at issue, the same is not true with respect to the Veteran.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Accordingly, his assertions as to medical causation and etiology, when considered in tandem with the countervailing findings of that VA audiologist and in the absence of any corroborating medical opinion evidence, lack sufficient probative value to establish a nexus between his current tinnitus and his time in service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board).

For the foregoing reasons, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran's tinnitus is related to his conceded in-service acoustic trauma, motor vehicle accident, or any other aspect of his military service.  Therefore, the Board concludes that disorder was neither incurred in nor aggravated by service.  As the preponderance of the evidence is against the Veteran's claim for service connection, that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

If VA does not provide adequate notice of any of the elements necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

At the outset, the Board observes that its decision to award service connection for the Veteran's tendonitis and bursitis, urinary incontinence, and scars represents a complete grant of the benefits sought on appeal.  As such, a discussion of VA's duties to notify and assist the Veteran is not required with respect to those claims. 

Next, with respect to the Veteran's tinnitus claim, the Board finds that any defect with regard to the timing or content of the notice is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Specifically, VA sent the Veteran letters, dated in September 2003, July 2004, and April 2007, rating decisions dated in March 2004 and February 2008, statements of the case dated in June 2004 and March 2005, and supplemental statements of the case dated in September 2006, January 2007, and December 2008.  Those documents discussed the particular legal requirements applicable to the claim, the evidence considered, the pertinent laws and regulations, and the reasons for the decision.  VA made all efforts to notify the appellant with regard to the evidence obtained, the evidence needed, and the responsibilities of the parties in obtaining the evidence.  Accordingly, the Board finds that any deficiency in notice to the Veteran constitutes harmless error, and he is not prejudiced by the Board's consideration of his claim. Overton v. Nicholson, 20 Vet. App. 427 (2006) (Board erred by relying on various post-decisional documents for concluding that adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, but determining nonetheless that the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, so found the error was harmless).

Additionally, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the March 2011 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (appellant afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained.  Moreover, VA has notified the Veteran of any evidence that could not be obtained, specifically by issuing a November 2008 formal finding of unavailability with respect to the missing VA medical records dated from January 1, 1997, to July 24, 2001.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  He also has undergone a VA etiological examination in support of his claim and has been afforded the opportunity to testify at RO hearings before a Decision Review Officer and the undersigned Veterans Law Judge.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to service connection for tendonitis and bursitis is granted.

Entitlement to service connection for urinary incontinence is granted.

Entitlement to service connection for low back, hip, and left leg scars is granted.

Entitlement to service connection for bilateral tinnitus is denied.



REMAND

Although the Board regrets the delay, additional development is needed prior to the disposition of the Veteran's TDIU claim.

The Veteran contends that his service-connected disabilities, in particular his cervical and lumbar spine disorders, render him permanently and totally disabled.  In support of his contentions, he has submitted a copy of a December 2006 Social Security Administration (SSA) decision, showing that he has been awarded disability benefits due to those service-connected spine disorders.  The Board observes that, while the SSA's favorable opinion constitutes probative evidence with respect to the Veteran's TDIU claim, that determination is not dispositive or binding on VA since the agencies have different disability requirements.  Collier v. Derwinski, 1 Vet. App. 413 (1991).  Nevertheless, the Board considers it significant that the record also contains February 2004, May 2005, September 2006, and April 2011 VA examination reports and February 2009 and January 2011 statements from the Veteran's private treating physician, which collectively indicate that his service connected disabilities preclude him from any form of employment.  Friscia v. Brown, 7 Vet. App. 294 (1995).

Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability or disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2011).

For VA purposes, the following are considered to comprise a single disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from common etiology or a single accident; (3) disabilities affecting a single body system, such as orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; (4) multiple injuries incurred in action; or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16 (2011).

The issue of unemployability must be determined without regard to the advancing age of the Veteran.  38 C.F.R. §§ 3.341(a); 4.19 (2010).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a) (2010).  The rating board will include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b) (2010).

The Board does not have the authority to assign an extraschedular rating in the first instance under 38 C.F.R. § 3.321(b)(1).  Floyd v. Brown, 9 Vet. App. 88 (1995).  Similarly, the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because VA's governing regulations require that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

In this case, the Veteran is service connected for disorders of the lumbar and cervical spine, right elbow, and right hip, each rated as 10 percent disabling.  He also is in receipt of separate 10 percent ratings for right and left leg radiculopathy and noncompensable ratings for a left hip disorder, facial scars, and right ear hearing loss.  Significantly, all of the Veteran's service-connected disorders, with the exception of his hearing loss, share a common etiology and, thus, constitute a single disability ratable at 50 percent.  38 C.F.R. § 4.16 (2010).  However, as the Veteran has not been found to have a single disability rating of 60 percent, or a combined total rating of 70 percent, he does yet meet the schedular criteria for a TDIU.  38 C.F.R. § 4.16(a) (2010).  Nevertheless, the Board must still consider whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service- connected disabilities.  Moreover, the Board observes that the decision to grant service connection for tendonitis and bursitis, incontinence, and scars has the potential to increase the Veteran's total combined rating and, thus, could have bearing on whether the requirements of 38 C.F.R. § 4.16(a) are satisfied.  Accordingly, the Board finds that the Veteran's TDIU claim must be deferred pending the RO's assignment of ratings for those newly service-connected disorders.  

Even if, after the RO's assignment of disability ratings, the Veteran still does not meet the schedular criteria for a TDIU, the Board finds that his claim should not be automatically denied.  Rather, in light of the SSA and medical opinion evidence already of record, all of which is favorable to his TDIU claim, the RO should readjudicate that claim and, in so doing, expressly consider whether referral for an extraschedular consideration is warranted if the criteria of 38 C.F.R. § 4.16(a) have not yet been met.

Finally, it appears that VA records may be outstanding.  The record shows that, as of April 2008, the Veteran was receiving periodic VA outpatient treatment for his service-connected disabilities.  However, with the exception of the VA examination reports prepared in accordance with the Board's prior remand, no VA medical records dated since that time have yet been obtained.  For this reason, and because the Veteran's claims are being remanded for additional development on other grounds, the Board finds that, on remand, all additional VA medical records dated since April 2008 should be obtained.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED to the RO for the following actions:

1.  Obtain and associate with the claims folder all records from the North Texas VA Health Care System dated after April 2008. 

2.  Then, after assigning disability ratings for the Veteran's newly service-connected tendonitis and bursitis, urinary incontinence, and scars, readjudicate his TDIU claim.  In so doing, expressly consider the pertinent evidence of record, including the SSA decision granting disability benefits on account of the Veteran's service-connected cervical and lumbar spine disorders, and the VA and private medical opinion evidence indicating that those conditions, in tandem with his other service-connected disabilities, effectively preclude employment.  Also consider whether there are any factors that would warrant referral to the Under Secretary for Benefits or the Director, VA Compensation and Pension Service for assignment of extraschedular rating under the provisions of 38 C.F.R. § 4.16(b).  If any aspect of the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response.  Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


